Per Curiam. An affidavit for a warning order upon the ground of non-residence, like an affidavit for attachment, must state the fact of the defendant’s non-residence, and not the belief of the fact only. Hollman v. Fowler, 24 Ark., 235. An order published on such affidavit may be avoided on appeal. Sannoner v. Jacobson, 47 Ark., 44-5. The affidavit in this case was made upon belief only. The judgment will therefore be reversed. The appellant having entered her appearance by the appeal is now in court, and no urther service is required. Reverse.